Exhibit 10.1

ROYALTY RIGHT AGREEMENT

dated as of [    ]

between

QUOTIENT LIMITED

and

THE HOLDER NAMED HEREIN



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

 

 

Section 1.1

  

Rules of Construction and Defined Terms

     1  

ARTICLE II

ROYALTY RIGHT

 

 

Section 2.1

  

Issuance of Royalty Right

     1  

Section 2.2

  

Payment Procedures

     1  

Section 2.3

  

Notice of First Sale Date

     3  

Section 2.4

  

Information Rights

     3  

Section 2.5

  

Audit Rights

     4  

Section 2.6

  

Transferability of Royalty Right

     4  

Section 2.7

  

No Partnership or Joint Venture

     5  

ARTICLE III

MERGERS

 

 

Section 3.1

  

Mergers

     5  

ARTICLE IV

CONFIDENTIALITY

 

 

Section 4.1

  

Confidentiality

     5  

ARTICLE V

SURVIVAL OF CERTAIN PROVISIONS

 

 

Section 5.1

  

Survival of Certain Provisions

     6  

ARTICLE VI

NOTICES

 

 

Section 6.1

  

Notices

     7  

ARTICLE VII

SUCCESSORS AND ASSIGNS

 

 

Section 7.1

  

Successors and Assigns

     7  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII

SEVERABILITY

 

 

Section 8.1

  

Severability

     7  

ARTICLE IX

WAIVER OF JURY TRIAL

 

 

Section 9.1

  

WAIVER OF JURY TRIAL

     7  

ARTICLE X

GOVERNING LAW; CONSENT TO JURISDICTION

 

 

Section 10.1

  

Governing Law; Consent to Jurisdiction

     8  

ARTICLE XI

COUNTERPARTS

 

 

Section 11.1

  

Counterparts

     8  

ARTICLE XII

TABLE OF CONTENTS AND HEADINGS

 

 

Section 12.1

  

Table of Contents and Headings

     8  

ARTICLE XIII

TAX MATTERS; TAX DISCLOSURE

 

 

Section 13.1

  

Tax Matters

     8  

Section 13.2

  

Tax Disclosure

     8  

ARTICLE XIV

AMENDMENTS TO EXISTING ROYALTY RIGHT AGREEMENT(S)

 

 

Section 14.1

  

Amendments to Existing Royalty Right Agreement(s)

     9  

 

Annex A

Rules of Construction and Defined Terms

 

ii



--------------------------------------------------------------------------------

ROYALTY RIGHT AGREEMENT

Dated as of [    ]

To the Holder named on the signature page hereto

Ladies and Gentlemen:

Quotient Limited, a public limited liability company formed under the Laws of
Jersey, Channel Islands (the “Issuer”), hereby covenants and agrees with you as
follows:

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

Section 1.1 Rules of Construction and Defined Terms. The rules of construction
set forth in Annex A shall apply to this Royalty Right Agreement and are hereby
incorporated by reference into this Royalty Right Agreement as if set forth
fully in this Royalty Right Agreement. Capitalized terms used but not otherwise
defined in this Royalty Right Agreement shall have the respective meanings given
to such terms in Annex A, which is hereby incorporated by reference into this
Royalty Right Agreement as if set forth fully in this Royalty Right Agreement.

ARTICLE II

ROYALTY RIGHT

Section 2.1 Issuance of Royalty Right. The Issuer hereby issues to the holder
named on the signature page hereto (together with any Person to whom the Royalty
Right is Transferred pursuant to the terms hereof, the “Holder”) the Royalty
Right as partial consideration for the execution and delivery by the Holder of a
consent (the “Consent”) to, among other things, certain amendments to, and a
waiver of, certain provisions of that certain indenture, dated as of October 14,
2016, by and among the Issuer, certain Subsidiaries of the Issuer and U.S. Bank
National Association, as trustee and collateral agent (the “Indenture”). The
Royalty Right shall only be evidenced by this Royalty Right Agreement and shall
not be evidenced by a certificate or other instrument.

Section 2.2 Payment Procedures. (a) On or prior to each Royalty Right Payment
Date, the Issuer shall (i) pay, by wire transfer in immediately available funds
in U.S. dollars to the Holder Account, the Royalty Right Payment Amount with
respect to the corresponding Royalty Right Period and (ii) deliver to the Holder
a report (a “Report”) setting forth (A) such Royalty Right Payment Amount and
(B) MosaiQ™ Net Sales for such Royalty Right Period, calculated in reasonable
detail. Each Report and the contents thereof shall be subject to the
Confidentiality Agreement. Notwithstanding the foregoing, the Issuer shall not
be obligated to deliver any Report pursuant to this Section 2.2 unless the
Confidentiality Agreement is effective and has a remaining term of not less than
six (6) months at the time such Report is to be delivered,

 

1



--------------------------------------------------------------------------------

(b) All payments made by or on behalf of the Issuer (including any Successor
Company) in respect of this Royalty Right Agreement or the Royalty Right will be
made free and clear of and without withholding or deduction for, or on account
of, any Taxes unless the withholding or deduction of such Taxes is then required
by law. If any deduction or withholding for, or on account of, any Taxes imposed
or levied by or on behalf of a Relevant Taxing Jurisdiction, will at any time be
required by law to be made from any payments made by or on behalf of the Issuer
or paying agent with respect to this Royalty Right Agreement or the Royalty
Right the Issuer will pay (together with such payments) such additional amounts
(the “Additional Amounts”) as may be necessary in order that the net amounts
received by the Holder in respect of such payments, after such withholding or
deduction (including any such deduction or withholding from such Additional
Amounts), will not be less than the amounts which would have been received by
the Holder in respect of such payments on this Royalty Right Agreement or the
Royalty Right, as applicable, in the absence of such withholding or deduction;
provided, however, that no such Additional Amounts will be payable for or on
account of:

(1) any Taxes that would not have been so imposed but for the existence of any
present or former connection between the Holder and a Relevant Taxing
Jurisdiction (it being understood that a Relevant Taxing Jurisdiction is to be
determined as though a payment with respect to this Royalty Right Agreement or
the Royalty Right were made on the date hereof) but excluding, in each case, any
connection arising solely from the acquisition, ownership or holding of this
Royalty Right Agreement or the Royalty Right or the receipt of any payment or
the exercise or enforcement of rights under this Royalty Right Agreement or the
Royalty Right;

(2) any Tax that is imposed or withheld by reason of the failure by the Holder
or the beneficial owner of this Royalty Right Agreement or the Royalty Right to
comply with a reasonable written request of the Issuer addressed to the Holder,
after reasonable notice (at least 30 days before any such withholding or
deduction would be payable), to provide certification, information, documents or
other evidence concerning the nationality, residence or identity of the Holder
or such beneficial owner or to make any declaration or similar claim or satisfy
any other reporting requirement relating to such matters that is required by a
statute, treaty, regulation or administrative practice of the Relevant Taxing
Jurisdiction as a precondition to exemption from, or reduction in the rate of
deduction of, all or part of such Tax but only to the extent the Holder or such
beneficial owner is legally entitled to provide such certification or
documentation;

(3) any Taxes that are payable otherwise than by deduction or withholding from a
payment under or with respect to this Royalty Right Agreement or the Royalty
Right;

(4) any estate, inheritance, gift, sales, excise, transfer, personal property or
similar tax, assessment or other governmental charge;

(5) any tax imposed by reason of the Holder’s or beneficial owner’s past or
present status (or the past or present status of a fiduciary, settlor,
beneficiary, member or shareholder of, or possessor of a power over, the Holder
or beneficial owner, if the Holder or beneficial owner is an estate, a trust, a
partnership or a corporation) as a personal holding

 

2



--------------------------------------------------------------------------------

company, private foundation or other tax exempt organization, passive foreign
investment company, controlled foreign corporation with respect to the United
States, bank, or as a corporation that accumulates earnings to avoid U.S.
federal income tax; or

(6) any combination of items (1) through (5) above.

Notwithstanding anything to the contrary herein, the Issuer shall be permitted
to withhold or deduct any amounts required by FATCA and the Issuer shall not be
required to pay any additional amounts with respect to any FATCA withholding or
deduction imposed on or with respect to this Royalty Right Agreement or the
Royalty Right.

The Issuer will (i) make any required withholding or deduction and (ii) remit
the full amount deducted or withheld to the Relevant Taxing Jurisdiction in
accordance with applicable Law. The Issuer will provide certified copies of tax
receipts evidencing the payment of any Taxes so deducted or withheld to each
Relevant Taxing Jurisdiction imposing such Taxes, or if such tax receipts are
not available, certified copies of other reasonable evidence of such payments as
soon as reasonably practicable to the Holder.

Wherever in this Royalty Right Agreement there is mentioned, in any context:

(1) the Royalty Right Payment Amount; or

(2) interest, if any, pursuant to Section 2.5 of this Royalty Right Agreement
such reference shall be deemed to include payment of Additional Amounts to the
extent that, in such context, Additional Amounts are, were or would be payable
in respect thereof.

The foregoing obligations will survive any termination, defeasance or discharge
of this Royalty Right Agreement or Royalty Right and any transfer by the Holder
or beneficial owner of this Royalty Right Agreement or the Royalty Right, and
will apply mutatis mutandis to any jurisdiction in which any Successor Company
is organized, engaged in business for tax purposes or otherwise resident for tax
purposes, or any jurisdiction from or through which any payment under, or with
respect to this Royalty Right Agreement or Royalty Right is made by or on behalf
of the Issuer, or any political subdivision or governmental authority thereof or
therein having the power to tax.

Section 2.3 Notice of First Sale Date. Within fifteen (15) days following the
occurrence of the First Sale Date, the Issuer shall provide notice in writing to
the Holder of the date on which the First Sale Date occurred (the “First Sale
Notice”).

Section 2.4 Information Rights. Upon the Holder’s prior written request, the
Issuer shall meet at reasonable times during normal business hours with the
Holder up to two times per calendar year to discuss the content of any Report or
First Sale Notice (or reasons for the lack of any Report or First Sale Notice).
The Issuer shall promptly furnish to the Holder all relevant information and
documentation in connection with this Royalty Right Agreement that the Holder
may reasonably request in connection with the determination of whether or when
the First Sale Date occurred and whether the calculation of MosaiQ™ Net Sales or
a Royalty Right Payment Amount is in error. The Issuer agrees to maintain books
and records

 

3



--------------------------------------------------------------------------------

relevant to the calculation of MosaiQ™ Net Sales and Royalty Right Payment
Amounts. Any information or documentation discussed, provided or made available
by the Issuer pursuant to this Section 2.4 shall be subject to the
Confidentiality Agreement. Notwithstanding the foregoing, the Issuer shall not
be obligated to meet to discuss any Report or First Sale Notice (or reasons for
the lack of any Report or First Sale Notice), or provide or make available any
information or documentation, pursuant to this Section 2.4 unless the
Confidentiality Agreement is effective and has a remaining term of not less than
six (6) months at the time such information or documentation is to be discussed,
provided or made available.

Section 2.5 Audit Rights . Subject to reasonable advance written notice from the
Holder within six (6) months of each Royalty Right Payment Date, the Issuer
shall permit an independent accounting firm of national reputation chosen by the
Holder to have access during normal business hours to the books and records of
the Issuer as may be reasonably necessary to audit the calculation of MosaiQ™
Net Sales and Royalty Right Payment Amounts (or reasons for the lack of any
calculation therefor) for the applicable Royalty Right Period pertaining to such
Royalty Right Payment Date. Any such audit shall be at the expense of the
Holder; provided, however, that if any such audit reveals a discrepancy in favor
of the Holder of at least 5% of a Royalty Right Payment Amount, then the cost of
such audit shall instead be borne by the Issuer. In the event that any audit
reveals an underpayment of any Royalty Right Payment Amount, then the
underpayment amount shall be paid within thirty (30) days after Holder makes a
demand therefor, plus interest thereon if such amount is in excess of five
percent (5%) of the amount that actually should have been paid. Such interest
shall be calculated from the date such amount was due until the date such amount
is actually paid, at the rate of one-half percent (0.5%) over the prime rate of
interest as published in The Wall Street Journal, Eastern Edition, in effect on
the date such amount was due. The independent accounting firm conducting any
audit pursuant to this Section 2.5 shall agree to be bound by the terms of the
Confidentiality Agreement or shall otherwise agree to confidentiality provisions
acceptable to the Issuer. Any books and records, information or other
documentation provided or made available by the Issuer pursuant to this
Section 2.5 shall be subject to the Confidentiality Agreement. Notwithstanding
the foregoing, the Issuer shall not be obligated to provide or make available
any books and records, information or other documentation pursuant to this
Section 2.5 unless the Confidentiality Agreement is effective and has a
remaining term of not less than six months at the time such books and records,
information or other documentation is to be provided or made available.

Section 2.6 Transferability of Royalty Right. Subject to the final sentence of
this Section 2.6, at the option of the Holder, the Royalty Right may be
Transferred, in whole but not in part, but only in compliance with applicable
Laws and upon three (3) Business Days’ notice to the Issuer. Any request to
Transfer the Royalty Right must be in writing and accompanied by a written
instrument or instruments of Transfer and any other documentation reasonably
requested by the Issuer (including a Confidentiality Agreement executed by the
transferee and any new information in respect of the Holder Account contemplated
by the definition thereof) in a form reasonably satisfactory to the Issuer. Upon
receipt of such written request and other instruments and documentation
reasonably satisfactory to the Issuer, the Issuer shall recognize the requested
Transfer, and Issuer’s recognition of any such Transfer shall not be
unreasonably withheld, delayed or conditioned. Any duly Transferred Royalty
Right shall be the valid obligation of the Issuer, evidencing the same right and
entitling the

 

4



--------------------------------------------------------------------------------

transferee to the same benefits and rights under this Royalty Right Agreement as
those previously held by the transferor. Any Transfer of the Royalty Right shall
be without charge (other than the cost of any transfer tax, which shall be the
responsibility of the transferor). Notwithstanding anything to the contrary
herein, the consent of the Issuer shall be required with respect to, and the
Issuer shall have the right to decline to consent to and recognize, any Transfer
that is proposed to be made to any Person that the Issuer reasonably determines
is a competitor of the Issuer.

Section 2.7 No Partnership or Joint Venture. For the avoidance of doubt, the
Royalty Right shall not represent any equity or ownership interest in the Issuer
or have any voting, management or dividend rights. The Issuer and the Holder are
not partners, associates or joint venturers with each other, and nothing herein
shall be construed to impose any liability as such on either of them or make
them a partnership, an association, a joint venture or any other kind of entity
or legal form.

ARTICLE III

MERGERS

Section 3.1 Mergers. The Issuer shall not, directly or indirectly, consolidate,
amalgamate or merge with or into or wind up or convert into (whether or not the
Issuer is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions, to any Person unless (a) the Issuer is the
surviving Person or the Person formed by or surviving any such consolidation,
amalgamation, merger, winding up or conversion (if other than the Issuer) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership, limited liability company or
similar entity organized or existing under the Laws of an Approved Jurisdiction
(the Issuer or such Person, as the case may be, being herein called the
“Successor Company”), (b) the Successor Company (if other than the Issuer)
expressly assumes all the obligations of the Issuer under this Royalty Right
Agreement pursuant to documents or instruments in form reasonably satisfactory
to the Holder, and (c) the Issuer shall have delivered to the Holder an
Officer’s Certificate stating that such consolidation, amalgamation, merger,
winding up, conversion, sale, assignment, transfer, lease, conveyance or other
disposition and such documents or instruments (if any) comply with this Royalty
Right Agreement. The Successor Company (if other than the Issuer) shall succeed
to, and be substituted for, the Issuer under this Royalty Right Agreement, and
in such event the Issuer will automatically be released and discharged from its
obligations under this Royalty Right Agreement.

ARTICLE IV

CONFIDENTIALITY

Section 4.1 Confidentiality. Except as otherwise required by applicable Law or
judicial or administrative proceedings (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigation demand or
similar process) or the rules and regulations of any securities exchange or
trading system or any Governmental Authority or pursuant to requests from
regulatory agencies having oversight over the Issuer and except as otherwise set
forth in this Section 4.1, the Issuer will, and will cause each of its

 

5



--------------------------------------------------------------------------------

Affiliates, directors, officers, employees, agents, representatives and
similarly situated persons who receive such information to, treat and hold as
confidential and not disclose to any Person any and all Confidential Information
furnished to it by the Holder, as well as the information on the signature page
to this Royalty Right Agreement, and to use any such Confidential Information
and other information only in connection with this Royalty Right Agreement and
the transactions contemplated hereby. Notwithstanding the foregoing, the Issuer
may disclose such information solely on a need-to-know basis and solely to its
members, directors, employees, managers, officers, agents, brokers, advisors,
lawyers, bankers, trustees, representatives, investors, co-investors, insurers,
insurance brokers, underwriters and financing parties; provided, however, that
such Persons shall be informed of the confidential nature of such information
and shall be obligated to keep such Confidential Information and other
information confidential pursuant to obligations of confidentiality no less
onerous than those set forth herein. Except as otherwise required by applicable
Law or judicial or administrative proceedings (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigation demand or similar process) or the rules and regulations of any
securities exchange or trading system or any Governmental Authority or pursuant
to requests from regulatory agencies having oversight over the Issuer, in no
event shall the Holder’s name (in any variation) be used in any public
announcement or filing, or in any type of mail or electronic distribution
intended for an audience that is not solely limited to the Affiliates of the
Issuer. Except as required by applicable Law or judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) or the rules
and regulations of any securities exchange or trading system or any Governmental
Authority or pursuant to requests from regulatory agencies having oversight over
the Issuer, neither the Issuer nor any of its Affiliates shall disclose to any
Person, or use or include in any public announcement or any public filing, the
identity of any shareholders, members, directors or Affiliates of the Holder,
without the prior written consent of such shareholder, member, director or
Affiliate.

ARTICLE V

SURVIVAL OF CERTAIN PROVISIONS

Section 5.1 Survival of Certain Provisions. The covenants and agreements
contained in this Royalty Right Agreement shall survive (a) the execution and
delivery of this Royalty Right Agreement and (b) any Transfer by the Holder of
the Royalty Right or any interest therein. All such provisions are binding upon
and may be relied upon by the Holder, regardless of any investigation made at
any time by or on behalf of the Holder. All statements contained in any
certificate or other instrument delivered by or on behalf of either party hereto
pursuant to this Royalty Right Agreement shall be deemed to have been relied
upon by the other party hereto and shall survive the consummation of the
transactions contemplated hereby regardless of any investigation made by or on
behalf of any such party. This Royalty Right Agreement and the Consent
(including the representations, warranties and agreements contained in the
Purchase Agreement referred to therein and agreed and acknowledged by the Holder
pursuant thereto) embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings relating to
the subject matter hereof, other than the Confidentiality

 

6



--------------------------------------------------------------------------------

Agreement. The Royalty Right shall remain in full force and effect following any
Change of Control (as defined in the Indenture).

ARTICLE VI

NOTICES

Section 6.1 Notices. All statements, requests, notices and agreements hereunder
shall be in writing and delivered by hand, mail or overnight courier as follows:

 

  (a)

if to the Holder, as set forth on the signature page hereto; and

 

  (b)

if to the Issuer, to:

Quotient Limited

B1, Business Park Terre Bonne

Route de Crassier 13

1262 Eysins

Switzerland

Attention: Christopher Lindop, Chief Financial Officer

With a copy by email to:

Email:    Chris.Lindop@quotientbd.com

ARTICLE VII

SUCCESSORS AND ASSIGNS

Section 7.1 Successors and Assigns. This Royalty Right Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors, permitted assignees and permitted transferees. The Issuer may not
assign any of its rights or obligations hereunder or any interest herein without
the prior written consent of the Holder, other than in accordance with the terms
of Section 3.1.

ARTICLE VIII

SEVERABILITY

Section 8.1 Severability. Any provision of this Royalty Right Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by Law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

ARTICLE IX

WAIVER OF JURY TRIAL

Section 9.1 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
HOLDER AND THE ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS ROYALTY RIGHT AGREEMENT.

ARTICLE X

GOVERNING LAW; CONSENT TO JURISDICTION

Section 10.1 Governing Law; Consent to Jurisdiction. THIS ROYALTY RIGHT
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF
RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. To the extent permitted by applicable Law, the parties hereto hereby
submit to the non-exclusive jurisdiction of the federal and state courts of
competent jurisdiction in the Borough of Manhattan in The City of New York in
any suit or proceeding arising out of or relating to this Royalty Right
Agreement or the transactions contemplated hereby.

ARTICLE XI

COUNTERPARTS

Section 11.1 Counterparts. This Royalty Right Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Royalty Right
Agreement. Any counterpart may be executed by facsimile or other electronic
transmission, and such facsimile or other electronic transmission shall be
deemed an original.

ARTICLE XII

TABLE OF CONTENTS AND HEADINGS

Section 12.1 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Royalty Right Agreement have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms or provisions hereof.

ARTICLE XIII

TAX MATTERS; TAX DISCLOSURE

Section 13.1 Tax Matters. The Issuer and the Holder intend that the Royalty
Right be treated for U.S. federal, state and local tax purposes as a contractual
right to receive the

 

8



--------------------------------------------------------------------------------

Royalty Right Payment Amounts, if any. The Issuer and the Holder do not intend
that the Royalty Right be treated as an equity or ownership interest in the
Issuer, and neither the Issuer nor the Holder shall take any action inconsistent
with such treatment. The Holder shall treat the Royalty Right Payment Amounts,
if any, as ordinary income for U.S. federal, state and local tax purposes, and
neither the Issuer nor the Holder shall take any action inconsistent with such
treatment.

Section 13.2 Tax Disclosure. Notwithstanding anything expressed or implied to
the contrary herein, the Holder, on the one hand, and the Issuer, on the other
hand, and its respective employees, representatives and agents may disclose to
any and all Persons, without limitation of any kind, the tax treatment and the
tax structure of the transactions contemplated by this Royalty Right Agreement
and the agreements and instruments referred to herein and all materials of any
kind (including opinions or other tax analyses) that are provided to such Person
relating to such tax treatment and tax structure; provided, however, that
neither such Person nor any employee, representative or other agent thereof
shall disclose any other information that is not relevant to understanding the
tax treatment and tax structure of such transactions (including the identity of
any party and any information that could lead another to determine the identity
of any party) or any other information to the extent that such disclosure could
reasonably result in a violation of any Law relating to federal or state
securities matters. For these purposes, the tax treatment of the transactions
contemplated by this Royalty Right Agreement and the agreements and instruments
referred to herein means the purported or claimed U.S. federal or state tax
treatment of such transactions. Moreover, the tax structure of the transactions
contemplated by this Royalty Right Agreement and the agreements and instruments
referred to herein includes any fact that may be relevant to understanding the
purported or claimed U.S. federal or state tax treatment of such transactions.

ARTICLE XIV

AMENDMENTS TO EXISTING ROYALTY RIGHT AGREEMENT(S)

Section 14.1 Amendments to Existing Royalty Right Agreement(s). The Royalty
Right Agreement or each of the Agreements dated as of the date or dates set
forth on the signature page hereto (as amended, if applicable) between the
Issuer and the Holder (collectively, the “Existing Royalty Right Agreement”) is
hereby amended as follows:

(i) Section 2.3 of the Existing Royalty Right Agreement is amended and restated
as follows:

“Section 2.3. Notice of First Sale Date. Within fifteen (15) days following the
occurrence of the First Sale Date, the Seller shall provide notice in writing to
the Purchaser of the date on which the First Sale Date occurred (the “First Sale
Notice”).”

(ii) All references to “First Contract Notice” in Section 2.4 of the Existing
Royalty Right Agreement are amended to refer to “First Sale Notice;”

(iii) The definitions of “First Contract Date” and “First Contract Notice” in
Annex A to the Existing Royalty Right Agreement are hereby deleted;

 

9



--------------------------------------------------------------------------------

(iv) The reference to “First Contract Date” in the definition of “Royalty Right
Period” in Annex A to the Existing Royalty Right Agreement is amended to refer
to “First Sale Date;”

(v) All references to “First Contract Date” in the definition of “Royalty Right
Term” in Annex A to the Existing Royalty Right Agreement are amended to refer to
“First Sale Date;” and

(vi) The following definitions are added in their relevant alphabetical location
to Annex A to the Existing Royalty Right Agreement:

“First Sale Date” means the date of first sale of MosaiQ™ consumables in respect
of the Applicable Market by the Seller (or any Affiliate, licensee or other
commercial partner thereof).

“First Sale Notice” has the meaning set forth in Section 2.3 of this Royalty
Right Agreement.

{SIGNATURE PAGE FOLLOWS}

 

10



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of this Royalty Right
Agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among us and you in accordance with
its terms.

 

Very truly yours, QUOTIENT LIMITED By:       Name:   Title:

 

{Signature Page to the Royalty Right Agreement}



--------------------------------------------------------------------------------

HOLDER:  

 

{Insert Holder’s name on line above}

 

By:           Name:     Title:     Address:     Email:       Holder Account
Information:  

              Bank:        

              ABA #:        

              Account #:        

              Name/Attention:        

          Percentage Received:       %

          Existing Royalty Right Agreement:    

              Date(s):        

 

{Signature Page to the Royalty Right Agreement}



--------------------------------------------------------------------------------

ANNEX A

RULES OF CONSTRUCTION AND DEFINED TERMS

Unless the context otherwise requires, in this Annex A and otherwise in this
Royalty Right Agreement:

 

(a)

A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP, unless any
Transaction Document (or other document) otherwise provides.

 

(b)

Where any payment is to be made, any funds are to be applied or any calculation
is to be made under this Royalty Right Agreement on a day that is not a Business
Day, unless this Royalty Right Agreement otherwise provides, such payment shall
be made, such funds shall be applied and such calculation shall be made on the
succeeding Business Day, and payments shall be adjusted accordingly, including
interest unless otherwise specified.

 

(c)

Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders.

 

(d)

The definitions of terms shall apply equally to the singular and plural forms of
the terms defined.

 

(e)

The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

 

(f)

Unless otherwise specified, references to an agreement or other document include
references to such agreement or document as from time to time amended, restated,
reformed, supplemented or otherwise modified in accordance with the terms
thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth in this Annex A or
otherwise in this Royalty Right Agreement) and include any Annexes, Exhibits and
Schedules attached thereto.

 

(g)

References to any Law shall include such Law as from time to time in effect,
including any amendment, modification, codification, replacement or reenactment
thereof or any substitution therefor.

 

(h)

References to any Person shall be construed to include such Person’s successors
and permitted assigns (subject to any restrictions on assignment, transfer or
delegation set forth in this Annex A or otherwise in this Royalty Right
Agreement), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

 

(i)

The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

 

(j)

The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Annex A or otherwise in this Royalty Right Agreement shall refer to this Royalty
Right Agreement as a whole and not to any particular provision hereof or
thereof, and Article, Section, Annex, Schedule and Exhibit references herein and
therein are references to Articles and

 

A-1



--------------------------------------------------------------------------------

  Sections of, and Annexes, Schedules and Exhibits to, this Royalty Right
Agreement unless otherwise specified.

 

(k)

In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

 

A-2



--------------------------------------------------------------------------------

“Additional Amounts” has the meaning set forth in Section 2.2(b) of this Royalty
Right Agreement.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person. For purposes
of this definition, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of Voting Stock, by contract or otherwise,
and “controlled” has a meaning correlative thereto.

“Applicable Market” means the donor testing market in the United States and the
European Union. For purposes of this definition, “donor testing market” means
the collection of blood or plasma from donors and in relation to which blood
grouping (characterizing blood-group antigens and antibodies to such antigens in
a given blood sample) and/or serological disease screening (detecting the
presence of pathogens in a blood sample that are associated with particular
diseases or conditions) is performed, in each case, by agencies that collect
blood or plasma from donors.

“Approved Jurisdiction” means Jersey, Channel Islands, the United States of
America, any state or commonwealth thereof or the District of Columbia or any
other country which is on the date hereof a member of the Organization of
Economic Cooperation and Development.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions are authorized or required by Law to close in New
York City or Jersey, Channel Islands.

“Capital Stock” means: (a) in the case of a corporation, corporate stock or
shares; (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (c) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and membership rights; and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; in each case to the extent
treated as equity in accordance with GAAP, but excluding from all of the
foregoing any debt securities convertible into or exchangeable for Capital Stock
whether or not such debt securities include any right of participation with
Capital Stock

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Confidential Information” means all information (whether written or oral, or in
electronic or other form) furnished before or after the date hereof concerning
the Holder or its Affiliates (including any of its equityholders), including any
and all information regarding any aspect of the Holder’s business, including its
owners, funds, strategy, market views, structure, investors or potential
investors. Such Confidential Information includes any tax exemption form
provided by the Holder to the Issuer or its Affiliates. Notwithstanding the
foregoing definition, “Confidential Information” shall not include information
that is (v) independently developed or discovered by the Issuer without use of
or access to any information described in the second preceding sentence, as
demonstrated by documentary evidence, (w) already in the public domain at the
time the information is disclosed or has become part of the public domain after
such disclosure through no

 

A-3



--------------------------------------------------------------------------------

breach of this Royalty Right Agreement, (x) lawfully obtainable from other
sources, (y) required to be disclosed in any document to be filed with any
Governmental Authority or (z) required to be disclosed by court or
administrative order or under securities Laws applicable to any party to this
Royalty Right Agreement or pursuant to the rules and regulations of any stock
exchange or stock market on which securities of the Issuer or its Affiliates or
the Holder or its Affiliates may be listed for trading.

“Confidentiality Agreement” means (a) a confidentiality agreement substantially
in the form of Exhibit E to the Indenture, (b) a confidentiality agreement
entered into by the Holder (or its Affiliate) in connection with the issuance of
the Notes by the Issuer or (c) a confidentiality agreement entered into by the
Holder (or its Affiliate) in connection with the execution and delivery of the
Consent by the Holder.

“Consent” has the meaning set forth in Section 2.1 of this Royalty Right
Agreement.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). For the avoidance of doubt, Equity
Interests shall not include the Royalty Right.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Royalty Right Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) or any
regulations thereunder or official interpretations thereof or an
intergovernmental agreement between the United States and another jurisdiction
facilitating the implementation thereof (or any fiscal or regulatory
legislation, rules or practices implementing such an intergovernmental
agreement).

“First Sale Date” means the date of first sale of MosaiQ™ consumables in respect
of the Applicable Market by the Issuer (or any Affiliate, licensee or other
commercial partner thereof).

“First Sale Notice” has the meaning set forth in Section 2.3 of this Royalty
Right Agreement.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Holder” has the meaning set forth in Section 2.1 of this Royalty Right
Agreement.

“Holder Account” means the account described as such on the signature page
hereto, as such account may be changed by the Holder in its sole discretion from
time to time (including in connection with any Transfer of the Royalty Right in
accordance with Section 2.6) upon five

 

A-4



--------------------------------------------------------------------------------

Business Days’ prior written notice to the Issuer in accordance with Section 6.1
of this Royalty Right Agreement.

“Indenture” has the meaning set forth in Section 2.1 of this Royalty Right
Agreement.

“IRS” means the U.S. Internal Revenue Service or any successor thereto.

“Issuer” has the meaning set forth in the preamble to this Royalty Right
Agreement.

“Laws” means, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, judgments,
orders, writs, injunctions, decrees, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“MosaiQTM” means the technology platform being developed by the Issuer and its
Subsidiaries that is known as MosaiQTM (whether marketed under such name or any
other name), comprised of a high-throughput instrument and the related
consumables for use with such instrument.

“MosaiQTM Net Sales” means the gross amount invoiced for sales of MosaiQTM
instruments and related consumables in arm’s length sales by the Issuer, any of
its Affiliates or the Issuer’s licensees, sublicensees, assignees, transferees
or other commercial partners (or any of their respective Affiliates) to
independent, unrelated third parties, less the following deductions from such
gross amounts that are actually incurred, allowed, accrued or specifically
allocated: (i) credits, price adjustments or allowances for damaged products (to
the extent not covered by insurance), defective goods, returns or rejections of
MosaiQTM instruments and/or related consumables; (ii) normal and customary
trade, cash and quantity discounts, allowances and credits (other than price
discounts granted at the time of invoicing that have been already reflected in
the gross amount invoiced); (iii) chargeback payments, rebates and similar
allowances (or the equivalent thereof) granted to group purchasing
organizations, managed health care organizations, distributors or wholesalers or
to federal, state/provincial, local and other governments, including their
agencies, or to trade customers; (iv) any fees paid to any third party logistics
providers, wholesalers and distributors; (v) any freight, postage, shipping,
insurance and other transportation charges incurred by the selling Person in
connection with shipping MosaiQTM instruments and/or related consumables to
third party logistics providers, wholesalers and distributors and to customers;
(vi) adjustments for billing errors or recalls; (vii) sales, value-added (to the
extent not refundable in accordance with applicable Law), and excise taxes,
tariffs and duties, and other taxes (including annual fees due under
Section 9008 of the United States Patient Protection and Affordable Care Act of
2010 (Pub. L. No. 111-48) and other comparable Laws), levied on, absorbed,
determined or imposed with respect to such sale (but not including taxes
assessed against the income derived from such sale); and (viii) amounts written
off by reason of uncollectible debt, provided that if the debt is thereafter
paid, the corresponding amount shall be added to the MosaiQTM Net Sales of the
period during which it is paid. MosaiQTM Net Sales, as set forth in this
definition, shall be calculated applying, in accordance with GAAP, the standard
accounting practices the selling

 

A-5



--------------------------------------------------------------------------------

Person customarily applies to other branded products sold by it or its
Affiliates under similar trade terms and conditions.

“Notes” means the 12% Senior Secured Notes of the Issuer.

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary of the Issuer in his or her capacity as such an
officer.

“Person” means an individual, corporation, partnership, association, limited
liability company, unincorporated organization, trust, joint stock company or
joint venture, a Governmental Authority or any other entity.

“Relevant Taxing Jurisdiction” means, with respect to any payment under this
Royalty Right Agreement or the Royalty Right made by the Issuer or a paying
agent appointed by it, (1) any jurisdiction, or any political subdivision or
governmental authority thereof or therein having the power to tax, from or
through which the Issuer or such paying agent makes such payment or (2) any
jurisdiction in which the Issuer or such paying agent is incorporated or
organized, engaged in business for tax purposes, or otherwise considered to be a
resident for tax purposes, or any political subdivision or governmental
authority thereof or therein having the power to tax.

“Report” has the meaning set forth in Section 2.2(a) of this Royalty Right
Agreement.

“Royalty Right” means the right to receive the Royalty Right Payment Amounts
pursuant to, and subject to the terms and conditions of, this Royalty Right
Agreement.

“Royalty Right Agreement” means this royalty right agreement to which this Annex
A is attached and made part.

“Royalty Right Payment Amount” means, with respect to any Royalty Right Period,
the product of (a) the Royalty Right Percentage multiplied by (b) MosaiQ™ Net
Sales in the Applicable Market during such Royalty Right Period.

“Royalty Right Payment Date” means each March 20 and September 20 during the
Royalty Right Term and the first March 20 or September 20 following the end of
the Royalty Right Term.

“Royalty Right Percentage” means the percentage set forth on the signature page
hereto.

“Royalty Right Period” means the two full calendar quarters preceding the
applicable Royalty Right Payment Date (or, in the case of the first such Royalty
Right Payment Date, for the period beginning on the First Sale Date and ending
on the last day of the calendar quarter preceding such Royalty Right Payment
Date).

“Royalty Right Term” means the period commencing on the First Sale Date and
ending on the last day of the calendar quarter in which the eighth anniversary
of the First Sale Date occurs.

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership, joint venture, limited
liability company or similar entity)

 

A-6



--------------------------------------------------------------------------------

of which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof, and
(b) any partnership, joint venture, limited liability company or similar entity
of which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (ii) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise controls such entity. For purposes of
clarity, a Subsidiary of a Person shall not include any Person that is under
common control with the first Person solely by virtue of having directors,
managers or trustees in common and shall not include any Person that is solely
under common control with the first Person (i.e., a sister company with a common
parent).

“Successor Company” has the meaning set forth in Section 3.1 of this Royalty
Right Agreement.

“Taxes” means any present or future tax, fee, duty, levy, tariff, impost,
assessment or other governmental charge (including penalties, interest and other
liabilities related thereto).

“Transfer” means sell, assign, transfer, pledge, hypothecate, encumber, gift or
in any other manner dispose of.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

A-7